NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 21, 2018* 
                                 Decided June 7, 2018 
                                             
                                         Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
 
No. 17‐3025 
 
SUSAN GRUND,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
      v.                                          
                                                 No. 1:16‐cv‐00096‐TWP‐MJD 
JULIE MURPHY, et al.,                             
      Defendants‐Appellees.                      Tanya Walton Pratt, 
                                                 Judge. 
                                              

                                       O R D E R 

       Susan Grund, who is incarcerated in Indiana, suffers from breast pain related to 
silicone implants. She sued Corizon Healthcare Services (the prison’s healthcare 
provider), as well as a doctor and a nurse, alleging that they have been deliberately 


                                                 
            * We agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3025                                                                           Page 2 
                                                                                             
 
indifferent to her pain and other symptoms in violation of the Eighth Amendment. The 
district judge entered summary judgment for all defendants. We affirm.   
         
        We review the record in the light most favorable to Grund. Hernandez v. Dart, 
814 F.3d 836, 840 (7th Cir. 2016). Grund had silicone breast implants (apparently 
following cancer surgery) long before she started serving her prison sentence in the 
1990s. In 2002 she began complaining of breast pain. When the prison healthcare system 
proved incapable of addressing her pain, Grund engaged an attorney to negotiate with 
the Department of Correction for a referral to specialized care. An MRI in 2003 showed 
that one of Grund’s implants had ruptured. After protracted litigation, she was sent to a 
plastic surgeon, who removed and replaced her implants in 2010.   
         
        Grund began experiencing breast pain again sometime in 2012. In 2013 she saw 
Dr. Hinchman, the prison gynecologist, and complained of “lateral” breast discomfort 
and a tightening sensation. Dr. Hinchman performed a physical examination and found 
no abnormalities, so he told her she did not need to see a specialist or undergo further 
testing. A routine mammogram a year later showed normal results.   
         
        Dr. Hinchman examined Grund again in July 2015, and he noted her continued 
complaints of breast pain. He recorded that Grund complained of a dull, achy pain in 
both breasts that had persisted for years. But he also reported that the pain did not 
prevent her from doing daily activities. Grund disputes this, saying that Dr. Hinchman 
asked only whether the pain prevented her from showering, which it did not, but that 
she told him the pain did prevent her from exercising, doing some prison work, and 
sleeping. After a physical examination, Dr. Hinchman again found no abnormalities 
and determined that her implants were in place and symmetrical. He concluded that 
Grund’s breasts should be monitored with monthly self‐breast exams, yearly physicals, 
and annual bilateral mammograms. He did not prescribe any pain medication and 
attests that his “objective findings did not corroborate [Grund’s] reported symptoms.” 
         
        In addition to these examinations, Grund also underwent a blood test in 2015 
that indicated high levels of antinuclear antibodies (“ANAs”), which she asserts shows 
that her body is rejecting a foreign substance like silicone. Dr. Hinchman responds that 
Grund’s positive ANA screen suggests that she has an autoimmune disorder and avers 
that this interpretation is supported by Grund’s diagnosis of celiac disease. Moreover, 
this diagnosis explains her past complaints of weight loss, fatigue, and gastrointestinal 
issues.     
No. 17‐3025                                                                               Page 3 
                                                                                                 
 
        Grund also regularly complained of breast pain to Nurse Julie Murphy. The 
nurse did not make treatment decisions, however. Rather, she responded to Grund’s 
complaints by forwarding them to the prison doctors.     
         
        In January 2016 Grund sued Dr. Hinchman, Nurse Murphy, and Corizon under 
42 U.S.C. § 1983 alleging inadequate treatment of pain associated with her breast 
implants. She asked the district judge to recruit counsel to assist her. The judge granted 
Grund’s motion and for three months tried to find a volunteer attorney but to no avail. 
Grund later renewed her motion, but the judge denied it, saying Grund was competent 
to litigate her case and there were not “enough lawyers willing and qualified to accept a 
pro bono assignment in every pro se case.”   
         
        The defendants moved for summary judgment, supported by affidavits from 
Dr. Hinchman, Nurse Murphy, and an outside medical expert. Grund responded, 
submitting (among other things) her own affidavits in support. The judge granted the 
motion based in part on the statute of limitations and also because Grund lacked 
evidentiary support for her claim. First, applying the two‐year limitations period for 
§ 1983 suits in Indiana, see Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012) (citing 
IND. CODE § 34‐11‐2‐4), the judge held that Grund’s claim was untimely to the extent 
that it rested on Dr. Hinchman’s conduct occurring before January 2014. On the merits 
the judge held that the evidentiary record did not show that Dr. Hinchman was 
deliberately indifferent to Grund’s medical needs or that Nurse Murphy was 
responsible for (or had even made) any treatment decisions. Finally, the judge found no 
basis for holding Corizon liable under § 1983.     
         
        Taking the timeliness question first, we note that Dr. Hinchman’s conduct before 
January 2014 would drop out of the case only if Grund’s suit rests on discrete episodes 
of alleged deliberate indifference. But if Grund’s claim is properly understood as 
alleging one ongoing instance of deliberate indifference to her continuing pain, then 
there is no timeliness problem. Dr. Hinchman last examined her in July 2015, and for 
ongoing allegations the statute of limitations for an Eighth Amendment claim runs 
“from the date of the last incidence of that violation, not the first.” Turley v. Rednour, 
729 F.3d 645, 651 (7th Cir. 2013). A violation is continuing “where it would be 
unreasonable to require or even permit a prisoner to sue separately over every incident 
of the defendant’s unlawful conduct.” Id. (internal quotation marks and brackets 
omitted). In medical cases “every day that the defendants improperly refuse[] to treat 
[the] condition potentially constitute[s] a new act of deliberate indifference.” Heard 
No. 17‐3025                                                                            Page 4 
                                                                                              
 
v. Tilden, 809 F.3d 974, 979 (7th Cir. 2016). We do not need to decide the timeliness 
question, however, because there is simply no evidence of deliberate indifference here.   
         
        Grund argues that factual disputes preclude summary judgment because 
Dr. Hinchman’s failure to refer her to a specialist or order a new MRI is evidence of 
deliberate indifference. Prison officials violate the Eighth Amendment when they are 
deliberately indifferent to the serious medical needs of prisoners. Estelle v. Gamble, 
429 U.S. 97, 104 (1976). “Neither medical malpractice nor mere disagreement with a 
doctor’s medical judgment is enough to prove deliberate indifference … .” Berry 
v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010). To warrant a trial, Grund must present 
evidence that her medical condition was objectively serious and that the defendants 
knew of and disregarded an excessive risk to her health. See Farmer v. Brennan, 511 U.S. 
825, 837 (1994); Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015). 
         
        The defendants do not dispute that Grund’s breast pain amounts to an 
objectively serious medical condition; instead they focus on whether their actions 
reflected deliberate indifference. On this record they did not.   
         
        “To infer deliberate indifference on the basis of a physician’s treatment decision, 
the decision must be so far afield of accepted professional standards as to raise the 
inference that it was not actually based on a medical judgment.” Norfleet v. Webster, 439 
F.3d 392, 396 (7th Cir. 2006). Dr. Hinchman maintains that his treatment of Grund was 
“reasonable, appropriate, and within the standard of care” in these circumstances; the 
affidavit from the outside medical expert supports his position. The expert witness—a 
plastic surgeon with “extensive experience in breast augmentation with implants, breast 
mastopexy, breast reductions, and breast reconstruction”—averred that: (1) “the best 
way to evaluate breast implants” is with physical exams; (2) “the standard of care does 
not require routine MRIs” after implant surgery; and (3) “there is no requirement that a 
patient undergo any type of regularly[] scheduled monitoring of breast implants.” This 
evidence, along with Dr. Hinchman’s history of examining Grund and responding to 
her complaints, shows that he exercised professional judgment in determining how best 
to monitor her for complications with her implants. The choice not to order an MRI or 
refer a patient for other “forms of treatment is … a classic example of a matter for 
medical judgment. A medical decision not to order [diagnostic testing] … does not 
represent cruel and unusual punishment.” Estelle, 429 U.S. at 107; see Pyles v. Fahim, 
771 F.3d 403, 411 (7th Cir. 2014). 
         
No. 17‐3025                                                                              Page 5 
                                                                                                
 
        That Grund disagrees with Dr. Hinchman about the cause of her breast pain and 
the significance of her positive ANAs screen cannot establish deliberate indifference. 
She has no right to her preferred course of treatment. See Holloway v. Delaware Cty. 
Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). A prisoner “is entitled to reasonable 
measures” to prevent a serious risk of harm, but she “is not entitled to the best care 
possible.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011). And on this record a jury 
could not reasonably conclude that Dr. Hinchman did not provide adequate care.   

        Grund also argues that Nurse Murphy and Corizon acted with deliberate 
indifference to Grund’s serious medical needs. But it is undisputed that Murphy did not 
make treatment decisions for Grund, and she cannot be held liable for constitutional 
deprivations for which she is not personally responsible. See Sanville v. McCaughtry, 
266 F.3d 724, 740 (7th Cir. 2001). As for Corizon, Dr. Hinchman and Nurse Murphy both 
attested that no corporate policy prevented Grund from having an MRI or seeing a 
specialist. Because an official policy was not “the ‘moving force’ behind the deprivation 
of [Grund’s] constitutional rights,” the judge correctly entered summary judgment for 
Corizon. Teesdale v. City of Chicago, 690 F.3d 829, 833–34 (7th Cir. 2012); see Glisson v. Ind. 
Depʹt of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017) (en banc), cert. denied, 138 S. Ct. 109 
(2017). 
         
        Finally, Grund argues that the judge should not have required her to proceed pro 
se after granting her request for counsel. But the judge could not find an attorney 
willing and qualified to accept her case pro bono, and of course no civil litigant has the 
right to such assistance. Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010). Allowing a 
litigant to proceed pro se when the court has made a reasonable effort to find a 
volunteer attorney is not an abuse of discretion as long as the litigant is adjudged 
competent. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc); Henderson v. 
Ghosh, 755 F.3d 559, 564–65 (7th Cir. 2014).   

                                                                                  AFFIRMED.